NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted January 5, 2022*
                               Decided January 5, 2022

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      MICHAEL Y. SCUDDER, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 20‐3479

LAMARR T. CRITTENDEN,                          Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Southern District of Indiana,
                                               Indianapolis Division.

      v.                                       No. 1:18‐cv‐02897‐JPH‐MPB

BRUCE D. IPPEL, et al.,                        James Patrick Hanlon,
    Defendants‐Appellees.                      Judge.

                                      ORDER

        Lamarr Crittenden, an Indiana inmate suffering from flat arches, appeals the
entry of summary judgment on his deliberate‐indifference claims against Bruce Ippel,
his facility’s then‐doctor, and Wexford of Indiana, LLC, the facility’s healthcare



*We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20‐3479                                                                          Page 2

provider. The district court concluded that no reasonable jury could find that the
defendants consciously ignored Crittenden’s medical needs. We affirm.

       Crittenden, who is housed at New Castle Correctional Facility, experienced back
and foot pain related to his flat arches. The pain was exacerbated by the significant
walking required by his kitchen job. To manage that pain, he used cushioned insoles,
ibuprofen, and acetaminophen, all of which he purchased from the commissary. But the
pain persisted. In August 2017, Crittenden visited a nurse regarding the pain. The nurse
referred him to a doctor and told him to file a healthcare request if the pain worsened in
the meantime.1

       In November, Ippel examined Crittenden and discussed treatment options for
the pain. Ippel’s treatment plan was to prescribe medical orthotic insoles and
meloxicam (an anti‐inflammatory drug). Ippel mentioned to Crittenden that he might
make an arch support out of materials he could find in his cell.

        Crittenden did not receive the insoles for several weeks. In February 2018, he
filed a healthcare request about the insoles. The staff responded that they would follow
up with the “provider” (whose identity is not apparent from the record). The following
month, Crittenden promptly filed a second healthcare request about the insoles.

       Ippel soon examined Crittenden again and, upon learning that he had not
received the insoles, ordered arch supports. In April, Wexford said they would approve
the supports but indicated that it would order them with regular medical supplies.

       In May, Crittenden filed a healthcare request with regard to his ongoing back
and foot pain, and inquired about a pass for a lower bunk, which, he believed, would
help alleviate his pain. Wexford staff responded that Crittenden did not qualify for a
lower bunk pass because no doctor had prescribed one and his mild‐but‐chronic pain
did not meet the qualifying criteria. Crittenden continued to file grievances about his
need for a lower bunk.


      1 We confine our discussion of the facts to those relevant to this appeal.
Crittenden sued numerous other staff members for deliberate indifference, but he
dismissed claims against certain defendants and the district court entered summary
judgment for others. Because he raises no arguments on appeal about these claims, we
say nothing further about them.
No. 20‐3479                                                                           Page 3

       In June, Crittenden finally received his arch supports.

      Crittenden brought this suit for deliberate indifference. See 42 U.S.C. § 1983. He
sued Wexford under a Monell theory of liability for its purported custom of
understaffing and its lower‐bunk policy. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658,
690–95 (1978). He also sued Ippel for failing to order the insoles.

       As relevant here, the district court entered summary judgment for Ippel and
Wexford. The court determined that no reasonable jury could find that Ippel
deliberately delayed treatment, given his belief that he had placed the order for insoles
in November 2017 and his decision to prescribe arch supports in March 2018 as soon as
he learned that Crittenden had not received the insoles. The court next determined that
no reasonable jury could find Wexford responsible under a Monell claim that it had a
custom of understaffing or that it had a lower‐bunk policy that caused widespread
constitutional deprivations.

        We review the entry of summary judgment de novo and draw all reasonable
factual inferences in Crittenden’s favor. See Hildreth v. Butler, 960 F.3d 420, 425 (7th Cir.
2020). To overcome summary judgment on his deliberate‐indifference claims,
Crittenden had to provide evidence from which a reasonable jury could find that he
faced a substantial risk of harm from a serious medical condition, and that Ippel and
Wexford deliberately ignored the risk. See Farmer v. Brennan, 511 U.S. 825, 829 (1994). As
for his Monell claim, Crittenden had to show that Wexford had a custom or policy that
caused a constitutional injury. See Monell, 436 U.S. at 690–95; Dean v. Wexford Health
Sources, Inc., 18 F.4th 214, 234–36 (7th Cir. 2021).

        Crittenden first argues that the district court erred by not construing the facts in
a light favorable to him. He contends that a jury could infer from the long delay in
receiving the insoles that Ippel never placed an order. But as the district court
explained, Ippel’s medical notes (from Crittenden’s November 2017 appointment) and
Crittenden’s own statements (from his March 2018 grievance) reflect that Ippel tried to
have the order placed, and Crittenden has not pointed to any evidence suggesting
otherwise. Crittenden also offers nothing to counter the court’s alternative finding that
even if Ippel failed to place an order for the insoles or arch supports, no evidence
suggests that Ippel deliberately delayed Crittenden’s receipt of these medical devices.
Deliberate indifference requires more than negligence or even objective recklessness.
Dean, 18 F.4th at 241.
No. 20‐3479                                                                             Page 4

        Crittenden also argues that Ippel was deliberately indifferent for commenting
that he try to make his own arch supports out of materials he could find in his cell. The
district court acknowledged the comment but did not address it in its analysis. But in
light of Ippel’s efforts to prescribe insoles, we do not understand the crude remedy to
be anything but a quick fix. The record does not reflect that Ippel deliberately proposed
this as a less effective treatment to replace prescribed insoles and pain medication. See
Lockett v. Bonson, 937 F.3d 1016, 1024–25 (7th Cir. 2019).

       Crittenden next challenges the district court’s entry of summary judgment for
Wexford on his Monell claims. He argues, first, that Wexford maintained an
unconstitutional custom of understaffing physicians, which, he says, created a backlog
that deliberately delayed treatment for prisoners. He points out that he waited three
months first to see Ippel, and he cites the affidavits of four other inmates who
experienced delayed treatment because of the backlog. But the district court,
characterizing the backlog as a condition of the facility (rather than a policy, practice, or
custom), rightly explained that Crittenden did not identify any policy or practice
showing that Wexford’s staffing decisions caused delay or other harm. He did not
present evidence from which a jury could find “systemic and gross deficiencies” or a
deliberate unwillingness of policymakers to correct known deficiencies. Hildreth,
960 F.3d at 426–30 (“[C]ourts have concluded that more than eight incidents over [fewer
than six years] does not constitute a ‘widespread’ practice or custom”); Petties v. Carter,
836 F.3d 722, 730 (7th Cir. 2016) (surveying cases that address “inexplicable” delays in
treatment which serve no penological interest).

       Crittenden also challenges the court’s conclusion that he lacked evidence that
Wexford had any policy or practice of denying lower‐bunk passes to prisoners with his
condition. But to establish Monell liability for such a policy, Crittenden would have to
show a prior pattern of constitutional violations resulting from the policy. See Dean,
18 F.4th at 236–37 (citing City of Okla. City v. Tuttle, 471 U.S. 808, 824 (1985) (plurality)).
Solely his own experience is insufficient evidence of a pattern of constitutional
violations.

       We have considered Crittenden’s remaining arguments, and none has merit.

                                                                                   AFFIRMED